NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                               Argued October 3, 2017 
                              Decided December 11, 2017 
                                            
                                        Before 
 
                     MICHAEL S. KANNE, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge
                      
                     DIANE S. SYKES, Circuit Judge 
 
No. 17‐1097 
 
GORDIE TAYLOR,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois,  
                                                 Eastern Division. 
      v.                                          
                                                 No. 14 CV 1402 
VILLAGE OF DOLTON, ILLINOIS, et al.,              
      Defendants‐Appellees.                      Manish S. Shah, 
                                                 Judge. 
                                             

                                      O R D E R 

        Gordie Taylor, a black firefighter formerly with the Dolton Fire Department, 
asserts claims under Title VII for discriminatory discharge and hostile work 
environment against the Village of Dolton and several of his former supervisors. The 
district court granted the defendants’ motion for summary judgment. Because the 
record shows a material factual dispute on Taylor’s discriminatory‐discharge claim, we 
affirm in part and vacate in part. 
         
No. 17‐1097                                                                           Page 2 
 
        Taylor claims that he was subjected to racially offensive language when he 
worked at the Dolton Fire Department between 2009 and 2013. Two lieutenants in 
particular, David DuVall and Daniel Manning, used racial epithets and made 
derogatory comments to him about his race. DuVall, for instance, repeatedly used the 
word “nigger” and disparaged Taylor’s wife, who is white. In addition, Taylor claims 
that on separate occasions the two lieutenants and Fire Chief Terrence Hughes said that 
black firefighters “don’t belong” in the fire station. The last racially offensive comment 
occurred in early 2012, but Taylor did not file an EEOC charge until February 2013. 
         
        During his employment with the fire department, Taylor repeatedly was accused 
of smelling of alcohol while on duty, though no one saw him drinking on the job. 
DuVall and another lieutenant, Mike Moreno, were the first to report him.  Taylor 
denied drinking and highlighted DuVall’s history of racial harassment, suggesting that 
DuVall made the accusation because of racial animus. Jerry McCullough, Hughes’s 
predecessor as fire chief, investigated both the drinking allegations and Taylor’s 
complaint of racial harassment, and in the process learned that coworkers previously 
had reported that Taylor smelled of alcohol.  
         
        A similar drinking accusation was later made by another lieutenant, Daniel 
Manning. Taylor responded to that allegation by asking McCullough to order an 
alcohol test. McCullough did so, preparing a written order—as required under the 
collective bargaining agreement with the firefighters’ union—directing Taylor to “take a 
test for alcohol,” though without specifying the type of test. Lieutenant Manning then 
drove Taylor to a nearby hospital for the procedure. Although McCullough’s written 
order did not mention a blood test, McCullough testified that he told the hospital staff, 
through Manning, to administer one. The defendants also insist that a blood test was 
required under the union agreement, which instructs that alcohol tests be conducted in 
a manner that preserves samples for confirmatory testing. Taylor refused the blood test 
but agreed to take a breathalyzer test, which showed no trace of alcohol in his system. 
McCullough regarded Taylor’s refusal to take the blood test as insubordinate, and he 
placed Taylor on administrative leave pending further investigation.  
         
        Around this time Hughes replaced McCullough as fire chief. Hoping to impose 
discipline short of firing Taylor, Hughes offered him a brief three‐day suspension. 
Taylor refused to accept this discipline, however, so Hughes fired him, citing 
“insubordinate and threatening behavior.” The following month, Taylor filed a 
complaint with the EEOC. 
         
No. 17‐1097                                                                              Page 3 
 
        Taylor thereafter filed this suit under Title VII of the Civil Rights Act of 1964, 
42 U.S.C. § 2000e. He alleged that he was subjected to a racially hostile work 
environment and fired because of his race. The district judge entered summary 
judgment for the defendants. Regarding the discriminatory‐discharge claim, the judge 
acknowledged Taylor’s assertion that Hughes had made racist comments, but 
concluded that they were too remote in time from the termination decision to suggest 
discrimination. The judge held that the hostile‐work‐environment claim was untimely 
because the racial harassment occurred more than 300 days before Taylor filed his 
EEOC charge. 
         
        Taylor moved for reconsideration, citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 
760, 764–66 (7th Cir. 2016). He argued that the district court improperly 
“compartmentalized” and “segmented” the evidence rather than evaluating it “as a 
whole.” The judge denied the motion, concluding that Taylor’s evidence of an 
“atmosphere of racism” in the department was insufficient to raise a material dispute 
about causation. The judge also reaffirmed his prior conclusion that Taylor’s hostile‐
environment claim was untimely. 
         
        On appeal Taylor maintains that the district court’s compartmentalized review of 
the evidence obscured the link between racism at the fire department and his discharge. 
If the evidence were viewed holistically, he argues, a reasonable fact finder could 
conclude that he was fired based on his race rather than insubordination, as the 
defendants contend. 
         
        In reviewing a district court’s grant of summary judgment, we assess the record 
de novo and reach our own conclusions based on the record before us. EEOC v. Sears, 
Roebuck & Co., 233 F.3d 432, 436 (7th Cir. 2000). Summary judgment is appropriate only 
if the moving party shows that there is no genuine issue as to any material fact and that 
he is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c). Regarding the 
discriminatory‐discharge claim, we must determine “whether the evidence would 
permit a reasonable factfinder to conclude that the plaintiff’s race . . . caused the 
discharge.” Ortiz, 834 F.3d at 765; see McKinney v. Office of Sheriff of Whitley Cty., 866 F.3d 
803, 807 (7th Cir. 2017). The record is considered as a whole, and “no evidence should 
be treated differently from other evidence because it can be labeled ‘direct’ or 
‘indirect.’” Ortiz, 834 F.3d at 765. 
         
        The dispute about whether Taylor was insubordinate encompasses genuine 
issues of material fact that go to the heart of his discriminatory‐discharge claim. The 
No. 17‐1097                                                                           Page 4 
 
defendants maintain that Taylor was fired because he disobeyed McCullough’s order to 
submit to a blood test. They argue that even if McCullough’s order did not specify that 
the hospital administer a blood test, Taylor’s refusal was insubordinate because he 
knew that a blood test was required under the collective bargaining agreement. On the 
other hand, Taylor has presented evidence challenging the insubordination reason as 
pretextual. Coleman v. Donahoe, 667 F.3d 835, 852–53 (7th Cir. 2012) (remanding where 
the plaintiff identified weaknesses, implausibilities, inconsistencies, and contradictions 
in the employer’s explanation for the discharge).  He points out that McCullough’s 
written order required only “a test for alcohol.” The breathalyzer test, which he did 
complete, presumably satisfies this requirement. And the collective bargaining 
agreement does not specify any particular method for a substance‐abuse test. These 
disputes, if resolved in Taylor’s favor, could convince a jury that the insubordination 
rationale was pretext for discrimination, especially if the jury also believes his assertion 
that Hughes earlier made negative comments about blacks in the fire department.  
         
        Taylor also challenges the district court’s finding that his hostile‐environment 
claim is untimely. Even though the last racial comments occurred more than 300 days 
before he filed his EEOC charge, Taylor argues that he suffered from a “covert 
campaign” of race‐based hostility—composed of false accusations from DuVall, 
Manning, and Hughes that he was insubordinate and drank on the job—that continued 
into the 300‐day period. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002); 
Adams v. City of Indianapolis, 742 F.3d 720, 730 (7th Cir. 2014). 
         
        But Taylor did not present evidence from which it could be inferred that he 
suffered any overt or covert racial harassment within the 300‐day period preceding his 
EEOC charge. The accusations about drinking on the job have no racial component. 
Taylor cannot point to any conduct within the limitations period that has an “explicitly 
racial dimension,” let alone harassment that has a racial “character or purpose.” Vance v. 
Ball State Univ., 646 F.3d 461, 470 (7th Cir. 2011). 
         
        We accordingly VACATE the order granting the defendants’ summary‐judgment 
motion on the discriminatory‐discharge claim and REMAND for further proceedings. 
We AFFIRM the order dismissing the hostile‐environment claim as untimely. 
         
         
         
         
         
No. 17‐1097                                                                           Page 5 
 
        ROVNER, Circuit Judge, concurring in part and dissenting in part.  I concur in the 
majority’s determination that there are genuine issues of material fact which preclude 
summary judgment on Taylor’s wrongful termination claim, and I agree that it should 
be remanded for a trial on the merits.  But I would conclude that Taylor also presented 
sufficient evidence to overcome summary judgment on his hostile environment claim, 
and I would remand that claim for a trial on the merits as well. 
 
        The majority finds that Taylor’s hostile environment claim is time‐barred because 
the last race‐based comments occurred more than 300 days before he filed his EEOC 
charge.  See 42 U.S.C. § 2000e–5(e)(1).  “A charge alleging a hostile work environment 
claim, however, will not be time barred so long as all acts which constitute the claim are 
part of the same unlawful employment practice and at least one act falls within the time 
period.”  National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002).  Taylor asserts 
that, although overt racial hostility ceased more than 300 days before he filed his EEOC 
charge, the harassment continued under covert means into the 300‐day period.  
 
        The overt racial harassment that occurred prior to the 300‐day period was 
perpetrated by the same persons who engaged in covert harassment within the 300‐day 
period.  Specifically, for the time period outside the 300‐day range, Taylor presented 
evidence that DuVall used the word “nigger” approximately twenty times in his 
presence, called him a “spook,” and suggested that Taylor’s father‐in‐law must want to 
shoot himself because his daughter married a black man.  DuVall also told several black 
firefighters that they did not belong in the fire department and would eventually be 
eradicated.  Manning also employed racial slurs, calling Taylor a “moon cricket” and 
telling Taylor and other black firefighters that they did not have the right skin color to 
work in the department.   
 
        Within the 300‐day period, Manning and DuVall falsely accused Taylor of 
drinking on the job and insubordination, spurious accusations that could easily lead to 
termination for a firefighter, a job that requires sobriety and conformance to the chain of 
command.  The majority concludes that the accusations about drinking on the job 
lacked a “racial component.”  The majority also asserts that Taylor cited no conduct 
within the 300‐day period that had a racial character or purpose.  I disagree.   
         
        When supervisors have referred to the plaintiff as a “nigger,” a “spook” and a 
“moon cricket,” when they have told the plaintiff that black firefighters have no 
business being there and should be eradicated from the department, their ensuing false 
accusations of alcohol abuse and insubordination have an obvious racial character or 
No. 17‐1097                                                                                Page 6 
 
purpose: to remove Taylor from the department on the basis of race.  “[F]orms of 
harassment that might seem neutral in terms of race (or sex or other protected status) 
can contribute to a hostile work environment claim if other evidence supports a 
reasonable inference tying the harassment to the plaintiffʹs protected status.”  Cole v. 
Board of Trustees of N. Ill. Univ., 838 F.3d 888, 896 (7th Cir. 2016).  See also Vance v. Ball 
State Univ., 646 F.3d 461, 470 (7th Cir. 2011) (“Although a plaintiff does not need to 
identify an explicitly racial dimension of the challenged conduct to sustain a Title VII 
claim, she must be able to attribute a racial ‘character or purpose’ to it.”).  On summary 
judgment, a reasonable jury could infer that men who had openly expressed racial 
animus and a desire to rid the department of African‐American employees had not 
changed their minds in the intervening year but had simply changed their tactics in 
attempting to force the plaintiff out of his job.  The seemingly race‐neutral charges of 
drinking on the job and insubordination had the racial purpose of eradicating from the 
department a man that Manning and DuVall believed had the wrong skin color.  These 
acts are all ”part of the same unlawful employment practice,” and they bring Taylor’s 
claim for a hostile environment within the 300‐day period.  Morgan, 536 U.S. at 122.  See 
also Adams v. City of Indianapolis, 742 F.3d 720, 730 (7th Cir. 2014) (a hostile work 
environment claim is timely so long as any act falls within the statutory time period, 
even if the claim encompasses events occurring prior to the statutory time period).  I 
would reverse the district court’s grant of summary judgment in favor of the 
defendants on the hostile environment claim and remand for a trial on the merits.  I 
therefore respectfully dissent from that part of the majority’s order affirming the 
judgment on the hostile environment claim.